                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


LANE ROBERT PINCHARD,

                   Plaintiff,
                                                     Case No. 19-cv-1411-pp
      v.

ANDREW M. SAUL,

                   Defendant.


    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
         WITHOUT PREPAYING THE FILING FEE (DKT. NO. 3)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying his claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. He also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 3.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that he

does not have the ability to pay the filing fee. The plaintiff’s affidavit indicates

that he is not employed, he is married (but “currently going through a divorce”),

and he has no dependents he is responsible for supporting. Dkt. No. 3 at 1.

The plaintiff lists income of $1,500 per month from his spouse and expenses of

approximately $3,250 per month ($1,000 rent, $750 credit card payments,


                                          1
$650 other household expenses, $400 counseling/medical, $450 car

maintenance and gas). Id. at 2-3. The plaintiff does not own a home or any

other property of value, he owns a 2008 Chevrolet Cobalt worth approximately

$1,200, and he has $86 in a checking account. Id. at 3-4. Although the plaintiff

lists a joint savings account with a balance of $125,000, he states that “neither

[he nor his wife are] allowed to use that money until the divorce is final.” Id.

The plaintiff also states, “[my wife] gives me $1,500 a month toward my bills. I

have to put almost all my bills on credit cards because I don’t have enough to

pay them.” Id. at 4. The plaintiff has demonstrated that he cannot pay the

$350 filing fee and $50 administrative fee.

      The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 F.3d 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

      The plaintiff’s complaint indicates that he was disabled during the time

period included in this case, that he was denied Social Security benefits, and

that the defendant’s unfavorable conclusions and findings of fact are not

supported by substantial evidence and/or are contrary to law and regulation.

                                          2
Dkt. No. 1 at 1-2. At this early stage in the case, and based on the information

in the plaintiff’s complaint, the court concludes that there may be a basis in

law or in fact for the plaintiff’s appeal of the Commissioner’s decision, and that

the appeal may have merit, as defined by 28 U.S.C. §1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 3.

      Dated in Milwaukee, Wisconsin this 27th day of September, 2019.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        United States District Judge




                                          3
